Citation Nr: 1447990	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  13-18 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for erectile dysfunction to include as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of those proceedings is of record.

Although the RO has reopened the Veteran's claim for service connection for erectile dysfunction, the Board is required to consider the issue of finality before it can consider the claim on its merits, and as such, the issue has been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The September 2007 rating decision that denied the Veteran's claim for service connection for erectile dysfunction was not appealed and no new and material evidence was received within the appeal period. 

2.  Evidence received since September 2007, including VA examination reports and medical opinions, is not duplicative or cumulative of evidence previously received and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The evidence is in equipoise as to whether the Veteran's erectile dysfunction was caused by his service-connected diabetes mellitus and/or PTSD.


CONCLUSIONS OF LAW

1.  The unappealed September 2007 rating decision that denied the Veteran's claim service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for erectile dysfunction.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens and grants service connection for the Veteran's claim for erectile dysfunction.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

1.  New and Material Evidence

The Veteran's initial claim for entitlement to service connection for erectile dysfunction was denied in a September 2007 rating decision.  

An appellant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).
The Veteran did not file a notice of disagreement with the September 2007 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2007 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1105 (2013).

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Since the September 2007 decision, additional lay statements, VA treatment records, examination reports and medical opinions have been received.  The totality of this evidence relates to unestablished facts necessary to substantiate the Veteran's claim, bears a reasonable possibility of substantiating the claim and is neither duplicative nor cumulative of evidence previously received.  See Smith v. West 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 C.F.R. § 3.156(a).  The Board therefore finds that new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

2.  Service Connection for Erectile Dysfunction

The Veteran has been receiving medication for erectile dysfunction since 2000.  He is currently service connected for PTSD and diabetes mellitus.  He contends that these conditions, or the medications required to treat them, have caused or aggravated his erectile dysfunction.  As the Veteran has not suggested, and the record does not indicate that his erectile dysfunction began during service, the Board addresses only the secondary service connection argument herein. 

Service connection may be established on a secondary basis for a current disability which is proximately due to or the result of service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse by a previously service connected disability.  38 C.F.R. § 3.310; See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran has been diagnosed with PTSD since 1997, and was initially treated with Paxil, Olanzapine, and Risperidone before being switched to a combination of Prozac, Depakote and Ambien.  While he was not diagnosed with diabetes mellitus until 2005, treatment records show elevated blood glucose levels in March 2003.  

A July 2006 VA examination concluded that the Veteran had in fact had diabetes mellitus since 2001 and that his erectile dysfunction was at least as likely as not related to his diabetes. 

An August 2010 VA examination by the same examiner stated that the Veteran had only had diabetes mellitus since 2006 and that his sexual dysfunction began in 2006, and concluded that the Veteran's erectile dysfunction is secondary to his diabetes mellitus but not to his PTSD.

A subsequent VA opinion was proffered in April 2011, which stated that the Veteran's erectile dysfunction was not caused by his diabetes mellitus, as it preexisted the diabetes mellitus diagnosis by 5 years.  The report went on to note that the Veteran's PTSD medications could have affected his erectile dysfunction, but that PTSD was not the cause of his erectile dysfunction.   The opinion concluded that the Veteran's diabetes mellitus could be considered an aggravating factor of his erectile dysfunction but that a baseline could not be established for aggravation purposes. 

An August 2011 VA psychiatry note states that the Veteran's erectile dysfunction problem can be related to diabetes mellitus and that Venlafaxine, an antidepressant the Veteran had been taking for several years can sometimes cause or contribute to erectile dysfunction. 

A December 2011 letter from the Veteran's treating endocrinologist stated that the Veteran's hypogonadism was likely the result of his diabetes and PTSD.

The medical evidence of record strongly indicates that the Veteran's erectile dysfunction is related either to his PTSD medication or his diabetes mellitus or both.  While none of the opinions of record are thoroughly comprehensive or without flaws, 4 out of the 5 opinions detailed above conclude that the Veteran's erectile dysfunction was caused either by PTSD medication or diabetes mellitus.  Even the April 2011 opinion, the most negative on the subject, finds that the Veteran's PTSD medication could have played a causative role and his diabetes mellitus likely played an aggravating role in his erectile dysfunction.  

The Board finds the probative weight of the various opinions to be generally on balance as to whether the Veteran's erectile dysfunction was caused by his diabetes mellitus or PTSD.  Where, as here, the evidence is in relative equipoise concerning a nexus between the service-connected disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  Therefore, resolving all doubt in the Veteran's favor, service connection for erectile dysfunction is granted.


ORDER

Service connection for erectile dysfunction is granted. 



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


